Citation Nr: 0430632	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left facial paralysis, tinnitus, and 
hearing loss resulting from surgery provided by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his brother




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1974 to March 
1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2002, 
a statement of the case was issued in April 2002 and a 
substantive appeal was received in June 2002.  The veteran 
and his brother testified at a Board hearing at the RO in 
June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming compensation under 38 U.S.C.A. § 1151 
related to a surgical procedure performed at VA facility in 
early May 2000 (May 2, 3, or 4).  Although the record 
includes a number of medical records documenting post-
operative recovery, it does not appear that the surgical 
notes and records are in the claims file.  In view of the 
nature of the veteran's claim, the actual surgical records 
must be obtained and reviewed.  



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the Durham VA 
medical center and obtain any and all 
records related to the veteran's May 2000 
sinus surgery, to specifically include 
all surgical notes and reports detailing 
the procedure(s) performed.

2.  After the above development has been 
undertaken, the RO should schedule the 
veteran for an examination by an 
appropriately qualified physician.  It is 
imperative that the veteran's claims file 
be made available for the examiner to 
review in connection with the 
examination.  The examiner's review 
should include all medical records 
associated with VA treatment for the 
veteran's sinus condition starting in 
March 2000 with particular focus on the 
May 2000 surgery and follow-up care.  
After examining the veteran and reviewing 
the veteran's entire claims file, the 
physician is requested to respond to the 
following:

(a) Does the veteran have additional 
disability (claimed as facial paralysis, 
tinnitus, and hearing loss) due to the 
May 2000 VA surgery?  If so, please 
identify all additional disability. 

(b) If there is additional disability due 
to the VA surgery, is such additional 
disability due to: 

(1) carelessness, negligence, lack 
of proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment; or 

(2) from an event not reasonably 
foreseeable.  

3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




